Case 3:20-cv-05057 Document1 Filed 01/21/20 Page 1 of 29

 

2
3
4
5
6
7 UNITED STATES DISTRICT COURT
8 WESTERN DISTRICT OF WASHINGTON
AT TACOMA
. Jo Anna Lang, PR of the Estate Dick case No.
7 Lang, Wife and Husband, adoptive "
D parents of C.L., a minor child (DOB 08- COMPLAINT
B 10-2011) and R.L., a minor child. (DOB DEMAND FOR JURY TRIAL
4 11-24-2003), Jo Anna Lang, Guardian ad
15 Litem, for C.L. and R.L.
Plaintiffs,
16 V.
a STATE OF WASHINGTON,
8 DEPARTMENT OF SOCIAL AND
° HEALTH SERVICES, (DSHS) CHILD
* PROTECTIVE SERVICES, (CPS),
* Kaytena Gonzalez, and MARK AUSTIN
* GONZALEZ individually and as a marital
8 community, Pamela Williams, and Joe
- Doe Williams, and as a marital
* community, Jennifer White and JOHN
*° DOE White individually and as a marital
27 community, Laura Caruso and JOHN
°8 DOE Caruso, individually and as a marital
i. community; Sarah Coshow, and JOHN

 

 

DOE Coshow, individually and as a

 

 

COMPLAINT - 1

Kevin L. Johnson, P.S

Attomey & Counselor at Law
1405 Harrison Ave NE, Suite 204]
Olympia, Washington 98502
(360) 753-3064

 
Case 3:20-cv-05057 Document1 Filed 01/21/20 Page 2 of 29

marital community, Janelle E. Redmond

 

2 || and JOHN DOE Redmond, individually
3 || and as a marital community, Larraine
4 || Martinez, and JOHN DOE Martinez,
5 || individually and as a marital community,
6 || Beth A. Kutzera, and JOHN DOE
7 || Kutzera, individually as a marital
8 || community, J. Aaron Merino, and JOHN
9 || DOE Merino; individually and as a martial
10 |} community Jaimee Scheffler and JOHN
11 || DOE Scheffler individually and as a
12 || marital community,
13 || And,
M4 Office of the Attorney General, State
15 || Agency, Danial Hsieh, AAG
16 And,
17
18 Vancouver Police Department,
19 || And,
20 1! Cowlitz County Sheriff's Office,
21
And,
22
33 || Eimiko Murlin and Jeff lan Murlin,
individually and as a marital community.
24 || Foster Parents of C.L.,
25
And,
26
7 Steve Vallembois, and Jimmy Howard,
individually, and as a community,
28 || Foster Parents for R.L.,
29 And,
30

 

 

Court Appointed Special Advocate,

 

 

COMPLAINT - 2

Kevin L, Johnson, P.S

Attorney & Counselor at Law
1405 Harrison Ave NE, Suite 204
Olympia, Washington 98502
(360) 753-3066

 
Case 3:20-cv-05057 Document1 Filed 01/21/20 Page 3 of 29

 

1 |} C.A.S.A,
* || And,
3
Legacy Salmon Creek Medical Center,
+ || Kimberly Cepeland MD.
5
6 Defendanis.
7
3 E. INTRODUCTION
9 COMES NOW the above-named Plaintiffs, by and through their attorney of
10 record, KEVIN L. JOHNSON, P.S., Attorney & Counselor at Law, for causes of action
11
against all of the above-named Defendants.
12
13 This is a civil action commenced pursuant to 42 U.S.C. § 1983 to redress
14 || Plaintiffs’ civil rights secured to the Plaintiffs, Dick Lang (now deceased), Joanna Lang
15
as a community, and as the parents of R.L. (DOB 2003) and C.L. (DOB 11).
16
7 Defendants, deprived all Plaintiffs of their federal and state constitutional and statutory
18 || rights while acting under “color of law;" unlawfully removed and detained R.L. and C.L.
19 from their non-abusive home and placed them in separate abusive homes, absent a
20
>I warrant and without probable cause, or exigent circumstances, in deprivation of their
22 || rights guaranteed and protected by the Constitution, Laws of the United States,
23 Washington Constitution, and Laws of Washington State. Plaintiffs complain and allege
24
as follows:
25
26 I. SUBJECT MATTER JURISDICTION
27 1. Before commencing a suit against a government entity in
28
Washington, a Plaintiff is required to file a standard claim form with Enterprise
29
30 Services RCW 4.92.100. No action subject to the claim filing requirements of RCW

 

 

 

 

COMPLAINT - 3 Kevin L, Johnson, P.§
Attorney & Counselor at Law

1405 Hatrison Ave NE, Suite 204

Olympia, Washington 98503

(360) 753-3064

 
—

Case 3:20-cv-05057 Document1 Filed 01/21/20 Page 4 of 29

4,92.100 shall be commenced against the state, or against any state officer,

 

2 employee, or volunteer, acting in such capacity for damages arising out of the
tortious conduct until sixty calendar days had elapsed after the claim is presented
5 to the Department of Enterprise Services.” RCW 4.92.110. Plaintiffs have filed four
6 torts claim forms, which were received by the Office of Enterprise Services on
August 30, 2019, and as such, the requisite sixty calendar days have elapsed.
9 See, Exhibits 1,2,3,4.
10
fH 2. The Enterprise Services and the Attorney General are required to
12 collaborate in the investigation, denial, or settlement of the claim. RCW 4.92.210.
13 On April 3, 2017 Plaintiff was informed by DSHS that the investigation would take
. 60-80 days. To date, the State of Washington has not communicated with the
16 Plaintiff in an effort to resolve Plaintiffs’ claims. Hearing no prospects of resolution
17 from the State of Washington, Plaintiffs filed this federal lawsuit to prosecute their
18 claims.
19
20 A. FEDERAL JURISDICTION
Al 3. Jurisdiction of the Federal Court attaches under 42 U.S.C. §1983.
. Jurisdiction is conferred on this court by 28 U.S.C. § 1343(3) and 1343(4), which
24 provide for original jurisdiction in this court of all suits brought under § 1983; in that
25 the causes of action arise under the Constitution and laws of the United States;
. Discrimination under Title VII of the U.S. constitution codified at 42 U.S.C § 2000e,
28 RICO § 1962; and 28 U.S.C. § 1367, in that causes of action arising under state
29 law, are so related to the claims within the original jurisdiction of the court that it
30

COMPLAINT - 4 Kevin L. Johnson, P.S

 

 

Attomey & Counselor at Law
1405 Harrison Ave NE, Suite 204
Olympia, Washington 98502)
(360) 753-3064

 
Case 3:20-cv-05057 Document1 Filed 01/21/20 Page 5 of 29

forms a part of the same case or controversy under Article lil § 2 of the Federal

 

2 Constitution.
B. SUPPLEMENTAL JURISDICTION
5 4, The Plaintiffs request the court exercise supplemental jurisdiction
6 over State Law claims under 28 U.S.C. § 1367 for violations of Washington
. Constitution, art. 1 § 10; RCW 13.34.020, RCW 13.34.050, RCW 26.44.030(1)(iii),
9 Fraud Chapter 9A.60 RCW, Perjury, Negligent Investigation, Harmful Placement,
10 Defamation, kidnaping, Conspiracy, Negligent Infliction of Emotional Distress,
. Outrage, and for Injunctive relief.
13 Il. PERSONAL JURISDICTION
14
15 5. The Plaintiffs are citizens of the state of Washington and reside in
16 Clark County, Vancouver, Washington within the jurisdiction of the Western District
, Federal Court.
19 6. Most individual Defendants are state actors/officials, working on behalf of
20 ||a State Agency, DEPARTMENT OF SOCIAL AND HEALTH SERVICES, (DSHS)
*' | CHILD PROTECTIVE SERVICES, (CPS), Kaytena Gonzalez, and Mark Austin
. Gonzalez individually and as a marital community, Pamela Williams, and John Doe
24 || Williams individually and as a marital community, Jennifer White and JOHN DOE White
25 individually and as a marital community, Laura Caruso and JOHN DOE Caruso,
. individually and as a marital community; Sarah Coshow, and JOHN DOE Coshow,
3g || individually and as a marital community, Janelle E. Redmond and JOHN DOE
29 |) Redmond, individually and as a marital community, Larraine Martinez, and JOHN DOE
30

 

 

Martinez, individually and as a marital community, Beth A. Kutzera, and JOHN DOE

COMPLAINT - 5 Kevin L. Iohnson, P.S
Attorney & Counselor at La

1405 Harrison Ave NE, Suite 204

Olympia, Washington 98502

(360) 753-3066

 
Case 3:20-cv-05057 Document1 Filed 01/21/20 Page 6 of 29

Kutzera, individually as a marital community, J. Aaron Merino, and Jane DOE Merino;

 

2 individually and as a martial community Jaimee Scheffler and JOHN DOE Scheffler
individually and as a marital community are all located in Clark County, City of
5 || Vancouver, State of Washington.
6 6, Defendant, the Vancouver Police Department, at all times relevant
to this action, was acting on behalf of the City of Vancouver in the State of
9 Washington. Defendant is a municipality and Plaintiffs assert that it violated a city
10 or county custom or policy that caused the constitutional deprivation to Plaintiffs’
u civil rights.
12
13 7. Defendant, Cowlitz County is a municipality and Plaintiff asserts
14 that it violated a city or county custom or policy that caused the constitutional
S deprivation of Plaintiffs’ civil rights.
: 8. A claim for damages form was submitted to both Defendants
18 Vancouver Police and the Cowlitz County and hearing no response, Plaintiff filed
19 this lawsuit.
20
31 9. Defendant Dan Hsieh is a “state actor” who at the time was working
22 as an Assistant Attorney General, (AAG) for the State Attorney General's Office
23 located in the State of Washington. He was complicit in the misconduct which
. caused a constitutional deprivation of Plaintiffs’ constitutional rights.
6 10. Eimiko Murlin and Jeff lan Murlin, individually and as a martial
27 community, were the foster care parents for C.L. and were complicit in the
, constitutional deprivation of Plaintiff's rights.
30

 

 

COMPLAINT - 6 Kevin L. Johnson, P.S
Attomey & Counselor at Law

1405 Harrison Ave NE, Suite 204

Olympia, Washington 98502

(360) 753-3066

 
Case 3:20-cv-05057 Document1 Filed 01/21/20 Page 7 of 29

 

1 11. Steve Vallembois and Jimmy Howard, foster parents of R.L.,
2 individually and as a marital community were complicit in the constitutional
deprivation of Plaintiff's rights.
5 12. Court Appointed Special Advocate (C.A.S.A.) was complicit in the
6 constitutional deprivation of Plaintiff's rights.
13. Kimberly Copeland, MD, an agent of Legacy Salmon Creek Medical
9 Center, and a vendor of DSHS-CPS, was complicit in the constitutional deprivation
10 of Plaintiff's rights.
0 IV. Venue
12
13 14. All acts by the Defendants arose in Clark County, Washington
14 located within the Western Federal District Court at Tacoma pursuant to 28 U.S.C.
'° § 1391. Upon information and belief, all Defendants reside or do business in the
. State of Washington, and all of the events or omissions giving rise to Plaintiff's
18 claims occurred in this federal district.
19 V. STATEMENT OF THE CASE
. 15. First, Counsel for Plaintiffs would like to introduce the Court and
29 Defendants to Dick and Joanna Lang, R.L. and C.L. their children. See Exhibit A.
23 16. The Legislature has declared that the family unit is a fundamental
. resource of American life which be nurtured. The Legislature has further declared
26 that the family unit should remain intact unless a child’s conditions of basic nurture,
27 health or safety is jeopardized. The right of the child to basic nurturing includes the
. right to be safe, stable, and permanent home and a speedy resolution of any
30 proceeding. See, RCW 13.34.020.

 

 

COMPLAINT - 7 Kevin L. Johnson, P.S

Attorney & Counselor at Law
1405 Harrison Ave NE, Suite 204
Olympia, Washington 98502
(360) 753-3066

 
Case 3:20-cv-05057 Document1 Filed 01/21/20 Page 8 of 29

 

1 17. Under this legislative declaration, the bond between a child and his
2 parents is of paramount importance and any intervention into the life of the child is
also an intervention into the life of the parents. Plaintiffs allege that Defendant
5 DSHS-CPS complicit with the help of the other defendants, separated and
6 detained R.L. and C.L. from their mother, father and home from February 3, 2017
to April 4, 2018. 425 days.
9 18. For more than 30 years, Plaintiffs’ Dick and Joanna Lang have
10 opened their hearts and home and adopt minority special needs children.
. 19. On January 31, 2017 Defendant CPS received an anonymous
13 telephone referral, Intake # 3534736, regarding the Plaintiffs Dick and Joanna
14 Lang's’ alleged mistreatment of R.L. See Exhibit 5. DSHS-CPS’s investigation
bP totaled 48 hours, and an alleged discussion with Plaintiff before concluding that the
. allegations of negligent treatment or maltreatment involving R.L. was founded. No
18 investigation regarding C.L. occurred. DSHS-CPS knew at this time that the
19 referent was and still is incompetent to testify in a court of law since December 28,
. 2017. See Exhibit 6. The referral which caused the founded finding led to the
22 removal of R.L. and C.L. from Plaintiffs home detaining the children in two
23 separate foster homes based on the evidence of an incompetent referent. Knowing
. about this evidence is perhaps the reason why DSHS-CPS or the AAG did not call
26 her to testify at any hearing.
27 20. On Thursday, February 2, 2017 at approximately 10 a.m., CPS,
: Social Workers, Kaytena Gonzalez and Pamela Williams, along with the
30 Vancouver Police banged on Plaintiff's front door as if it was a police raid, scaring

 

 

COMPLAINT - 8 Kevin L. Johnsen, P.S

Attorney & Counselor at Law
1405 Harrison Ave NE, Suite 204
Olympia, Washington 98502
(360) 753-3064

 
Case 3:20-cv-05057 Document1 Filed 01/21/20 Page 9 of 29

the children and parents. Joanna Lang answered the door. After the Vancouver

 

2 Police (VP) Officer saw and spoke R.L., he refused to take R.L. & C.L. into
protective custody. Shortly after this encounter with CPS and VP, Joanna Lang
5 called the Home School Legal Defense Association (HSLDA) who advised Plaintiff
6 to take R.L. to his regular pediatrician. See Exhibit 7. Under RCW 26.44.100 it is
the duty of CPS to inform the Plaintiffs at the “point of contact” the reason for any
9 visit. Here, CPS never informed Plaintiffs of the reason or purpose for the contact,
10 nor did the Vancouver Police (VP). Neither DSHS-CPS nor the VP had a warrant
, or order to take the children.
13 21. On February 2, 2017 Kaytena Gonzalez, Pamela Williams and the
14 Vancouver Police gave Plaintiff Joanna Lang a hand-written note demanding that
~ she take R.L. to Legacy Salmon Creek ER for a full checkup. See, Exhibit 8.
. 22. On the advice of HSLDA Plaintiff followed up with Dr. Fuchs.
18 Plaintiff Joanna Lang took R.L. to Dr. Fuchs, R.L.’s regular physician.
19 23. February 2, 2017 it was Dr. Fuchs informed Plaintiff, Joanna Lang
' the reason for the visit by CPS was R.L.’s thinness. Joanna told Dr. Fuchs that
22 “she homeschools R.L. and he spends a lot of time in his room and he’s thin.”
23 Joanna further indicated that she is aware of the issue and that R.L.’s weight
. fluctuation was caused by his reaction to the medication that he was taking. Since
26 2012, Plaintiff worked with Dr. Fuchs and other physicians to ensure the health and
27 will-being of R.L. R.L. began taking a new SSRI prescription in late October 2017,
. the effects can take several weeks to show. The medications taken by R.L. have
30

 

 

COMPLAINT - 9 Keyin L, Johnson, P.S

Attormey & Counselor at Law
[405 Hatrison Ave NE, Suite 204
Olympia, Washington 98502
(360) 753-3066

 
Case 3:20-cv-05057 Document1 Filed 01/21/20 Page 10 of 29

varied over the years, with the fluctuation of his weight being well-documented.

 

2 The worst weight loss was in 2014 when he was taking Adderall.
24. Since 2012, Dr. Fuchs, treated R.L. for weight loss. Soon after
5 R.L.’s arrival in the Lang home, Dr. Fuchs and Joanna Lang discussed R.L.
6 mediation and decided te try ADD medication to help R.L. with focus and
concentration. A side-effect of the medication is weight loss. Since June 29, 2017,
9 R.L. was taking Zoioft and is gaining weight. Dr. Fuchs discussed these issues
10 with CPS. See, Exhibit 9.
. 25. After February 2, 2017, both DSHS-CPS and the AAG received oral
13 and/or written communication from Dr. Fuchs after he examined R.L. /d.
14 26. On February 3, 2017, CPS took R.L. and C.L. to Legacy Salmon
° Creek Hospital ER, where they both underwent “child abuse specific exams”
. without the Plaintiffs’ knowledge or presence. Both R.L. and C.L. were examined
18 by Tam T. Vuong M.D. who opined after the examination of R.L. & C.L. that: “No
19 signs of Physical Abuse,” that both were “Safe to go Home,” and that each should
' “follow up with their pediatrician Charles E Fuchs M.D.” Dr. Vuong further noted
22 that there were no “signs of abuse,” “no malnourishment,” and more generally, “no
23 medical concerns’. See Exhibit 10 & 11. Despite having receive two medical
. opinions, under the Statute R.L. and C.L. should have been safe to return home
26 because there was no imminent danger, or abuse. Defendant DSHS-CPS refused
27 to allow the children to return to Plaintiffs.
. 27. On February 3, 2018, Defendant Hsieh filed a Dependency Petition
30 for an Order to take R.L. into Custody and Placed in Shelter Care. Cause #17-7-

 

 

COMPLAINT - 10 Kevin L, Johnson, P.S

Attorney & Counselor at Law
1405 Harrison Ave NE, Suite 204
Olympia, Washington 985021
(360) 753-3064

 
Case 3:20-cv-05057 Document1 Filed 01/21/20 Page 11 of 29

00038-0. See Exhibit 12. On the same day, C.L. was added to the pick-up order,
not the petition and a new Cause # 17-7-00039-8 appeared. The ex-parte order to

take R.L. into custody was signed by the Commissioner but the ex-order for C.L.

 

Oo co “I OH GTA [BR

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30

 

 

was signed by someone else. See Exhibit 13.

28. On February 3, 2017, the Vancouver Police (VP) again banged on
the Plaintiffs door scaring the children and Joanna and Dick Lang. Joanna Lang
answered the door and stood there. One Vancouver Police Deputy threatened to
obtain a warrant and further warned that he would “kick the door down” when they
came back. Out of fear and intimidation, and for the safety and protection of C.L.
and R.L., Plaintiff Joanna Lang let the four police deputies and three DSHS-CPS
Social Workers into Plaintiffs’ home. They proceeded to search the Lang’s home
and seize R.L. and C.L. and take property based on the pick-up order. See Exhibit
13.

29. Absent extraordinary circumstances a parent has a familial association
and privacy that cannot be violated without adequate pre-deprivation procedures. This
is significant because filing a dependency petition to procure an ex-parte order based
on misrepresentation and omission in the declaration does not constitute notice and
an opportunity to be heard to the Plaintiffs.

30. Parents may assert their children’s 4° amendment claims their own 4"
amendment claims as well as asserting other claims. Procurement of an order to
seize R.L. and C.L. amounts to hearsay and is a violation of the 4° amendment to the

Constitution of the United States and other federal statutes, RCWs, DSHS-CPS policy;

COMPLAINT - 11 Kevin L, Johnson, P.S
Attomey & Counselor at La

1405 Harrison Ave NE, Suite 204

Olympia, Washington 98502

(360) 753-3064

 
Case 3:20-cv-05057 Document1 Filed 01/21/20 Page 12 of 29

and the certification on page 5, of the dependency petition to enter and seize Plaintiff's

 

2 children. Thus, a deprivation of Plaintiffs’ constitutional rights.
31. On February 3, 2017, Kaytena Gonzalez falsely reported to “Adult
5 Protective Services” (APS) that Plaintiff, Dick Lang was a vulnerable adult. On
6 February 23, 2017, Adult Protective Services (APS) “closed” the referral and
investigation regarding Dick Lang because Mr. Lang did not meet the criteria. This
9 referral was made the same day DSHS-CPS and the Vancouver Police seized and
10 detained R.L. and C.L. from their home. DSHS-CPS appears to have some animus
, against the Plaintiffs. See, Exhibit 14, and accompanying affidavit from Dick Lang.
13 32. On February 5, 2017, while in Foster Care, Mr. Howard, examined R. L.’s
14 body before getting into the shower for marks and bruises, when two days prior, R.L.
'° had a “specific child abuse examination” from Dr. Vuong, who opinioned that there
. was “no abuse”.
18 33. Sunday, at 2:15 pm on February 5, 2017 Defendant CPS, Social
19 Worker, Kaytena Gonzalez arrived at Plaintiffs’ front door again and handed Ms.
7 Lang two smaller envelopes. Inside the envelops was a brief note regarding a
22 Family Team Decision Meeting (FTDM) scheduled for February 6, 2017, the next
23 morning at DSHS-CPS. Accompanying Plaintiffs to the FTDM meeting were
. Pastor Jeff Leveton, his wife Holly, Kathryn Landers, and Wilma Jackson. See
26 Exhibits 15, A, B, and C. The foster mother of C.L. Ms. Murlin was also in the
27 meeting, despite her attendance being prohibited under §1720 of the DSHS-CPS
. FTDM policy. (noting that a foster parent is not allowed to attend a “family” meeting
30 without the Plaintiffs’ consent). DSHS did not get Plaintiff's consent prior to the

 

 

COMPLAINT - £2 Kevin L. Johnson, P.S
Attomey & Counselor at Law

1405 Harrison Ave NE, Suite 204

Olympia, Washington 98502

(360) 753-3064

 
Case 3:20-cv-05057 Document1 Filed 01/21/20 Page 13 of 29

FTDM meeting and ignored the policy by allowing the Ms. Murlin to remain in the
meeting in violation of RCW 13.34.067 and RCW 13.34.145 and Children

Administration Policy. See, Exhibit 16.

 

Oo OD sS DH wT [SB

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30

 

 

34. The Family Team Decision Meeting (FTDM) must occur not less
than 24 hours before the Shelter Care hearing. RCW 13.34.062 (2) (b) and (9}
which states that “receipt shall be made a part of the court's file in the dependency
action.” Plaintiffs did not receive notice of the 72 Hour Shelter Care Hearing. She
found out about the Shelter Care Hearing when she attended the FTDM meeting
on February 6, 2017 and did not receive a receipt of the notice that is required to
be part of the court file. This conduct violated RCW 13.34.062. See Exhibit 17.
Allegedly, on February 3, 2017 Ms. Gonzalez gave the notice to Plaintiff. Plaintiff
does not recall receiving this notice. Whether Plaintiff recalls or not really does not
make a difference because DSHS-CPS, the AAG knew about the Doctors’
opinions that R.L. and C.L. were safe to return home on February 3, 2017 soa
hearing should have never been convened.

35. Whenever a child is taken into custody by child protective services
pursuant to a court order issued under RCW 13.34.050 or when child protective
services was notified that a child has been taken into custody pursuant to RCW
26.44.050 or 26.44.056, child protective services shall hold a Shelter Care Hearing
within 72-hours RCW 13.34.065. The purpose of the Shelter Car Hearing is to
determine whether R.L. and C.L. can be immediately and safely returned home
while adjudication of the dependency is pending. The February 7, 2017 Shelter

Care Hearing was a scheduling conference. See, Exhibit 18. The participants

COMPLAINT - 13 Kevin L. Johnson, P.S

Attomey & Counselor at Law
1405 Harrison Ave NE, Suite 204
Olympia, Washington 98502
(360) 733-3064

 
Case 3:20-cv-05057 Document1 Filed 01/21/20 Page 14 of 29

failed to discuss anything substantive like whether R.L. and C.L. were safe to

 

2 return home. No notice pursuant to RCW13.34.062 was given to Plaintiffs. The
AAG scheduled the hearing for March 27, 30 2017 far beyond the 72-hours. See,
5 Exhibit, 18-A. DSHS-CPS and the AAG knew about the Drs opinions--that the
6 children were determined safe to return home on February 3, 2017. Instead of
returning the children to their parents, DSHS-CPS placed R.L. and C.L. in
9 separate foster homes in violation of the statute. R.L. and C.L. were separated
10 and out-of-the Plaintiffs’ home for 425 days.
. 36. On February 3, 2017 Katie Gonzalez, reported the alleged child
1B abuse incident to Defendant, Vancouver Police. On March 8, 2017 the
14 investigation was assigned to Detective, Dustin Gouschaal. He interviewed
's referent, Holly Lang, who was not comfortable cooperating in the investigation. At
. this time Holly Lang was incompetent to testify. See, Exhibit 6. This important
18 information was not in the Detective’s report. Detective Gouschaal also tried to
19 contact the collaterals. Randon Lang (whose telephone was no longer in service)
. and Wendy Lang, who, at this time, lived in Montana and did not return the
22 Detectives calls. Gouschaal was not able to elicit any cooperation from those who
23 were active in contacting and communicating with DSHS-CPS.
, 37. Detective Gouschaal received numerous emails from Katie
26 Gonzales that appeared to be from other collateral parties, whe knew or may have
27 had contact with R.L. While this information was potentially important for
, background information to a CPS case, the information supplied by Ms. Gonzalez,
30

 

 

COMPLAINT - 14 Kevin L. Johnson, P.S

Attorney & Counselor at Law
1405 Harrison Ave NE, Suite 204
Olympia, Washington 98507
(360) 753-3064

 
—

Case 3:20-cv-05057 Document1 Filed 01/21/20 Page 15 of 29

CPS Social Worker was not of any evidentiary value to the case the Detective was

 

° investigating. See, Exhibit 18-B.
38. In the February 7, 2017 Shelter Care Hearing Order, Defendant,
5 Hsieh, AAG, DSHS-CPS and Mr. Waldo, agent of C.A.S.A, the Children’s GAL,
6 supported that there was a risk of imminent harm to the children to support the out
of home placement pending the fact finding hearing; Defendants determined that
9 returning the children to the Plaintiffs home would seriously endanger the
10 children’s health, safety and welfare; that it is contrary to the welfare of R.L. too
. remain in or return home; the children had no parent, guardian, or lega! custodian
13 to provide supervision for the children and/or release of the child wouid present a
14 serious threat of substantial harm to the child. DSHS-CPS, the AAG and C.A.S.A.
'° put these reasons in the court order despite knowledge of the two Doctor reports
. who opined that R.L. and C.L. were “Safe to go Home,” that each should “follow up
18 with their pediatrician Charles E Fuchs M.D.” Dr. Vuong further noted that there
18 were no “signs of abuse,” “no malnourishment,” and more generally, “No medical
. concerns”. See Shelter Care Transcript Exhibit 18 .
22 39. On February 7, 2017 a fact-finding hearing was convened. This
23 was an administrative hearing to make sure there was a GAL. C.A.S.A was
. appointed for both children. See Fact Finding Transcript Exhibit 18.
26 AQ. On March 1, 2017 Dr. Fuchs signed an immunization exemption
27 and gave it Joanna Lang for C.L. DSHS-CPS received the Certificate of
. Exemption from Dr. Fuchs, C.L.’s regular Pediatrician. On March 9", 2017 C.L.
30 was given shots after DSHS-CPS knew C.L. was exempt from immunizations.

 

 

COMPLAINT - 15 Kevin L. Johnson, P.S

Attomey & Counselor at Law
1405 Harrison Ave NE, Suite 204
Olympia, Washington 98507
(360) 753-3064

 
—

Case 3:20-cv-05057 Document1 Filed 01/21/20 Page 16 of 29

The Foster Parents also fed C.L. meat. Plaintiff, Joanna Lang does not eat meat
because they are Jewish. See, Exhibit 30.

41, Next DSHS-CPS refers Joanna Lang to the Prosecutor's Office for

 

Oo wo sD DH Tw TE WD WH

WwW Ww Ww NY WN NH NH NHN HN BK Rm RR Re Rh lle lL
oOo ob fo TD DR wm BB WHY BS! OD CO te SI DBD A FR We NY YF &

COMPLAINT - 16 Kevin L. Johnson, P.5

 

 

maltreatment of R.L. On June 11, 2018 the Prosecutor found that there is
insufficient evidence to pursue prosecution of Joanna Lang. See Exhibit 19.

42. On March 21, 2017 the Foster Patents, Murlins attempted to take
C.L. out of state to visit Six Flags in California. DSHS-CPS and Hsieh was onboard
supporting the Foster Parents. Plaintiffs sought to prevent the removal of C.L. from
the state. See Exhibit 20. Instead of allowing the children to go home, DSHS-CPS
kept C.L. and R.L. separated by sending C.L. to respite care, rather than returning
both children home knowing about Drs. Fuchs and Vuong’s medical reports.

43. Eight days later, on March 30, 2017, DSHS-CPS and the AAG filed
motion to suspend Plaintiffs’ visitation with R.L. and C.L. Dick Lang filed a motion
to clarify visitation as it related to R.L. Transcript of the proceedings, March 27,
2017. See Exhibit 21. DSHS-CPS never informed Plaintiffs that their weekly visits
were suspended. Plaintiffs found out when they appeared that Friday at their
regular visit with their children. On one occasion the Foster Mother cancelled visit.
DSHS did not provide Plaintiff the notes regarding the visitation with Plaintiffs.
DSHS-CPS notes would have shown that both children enjoyed visiting with their
parents. DSHS-CPS, or Mr. Hsieh did not offer this evidence to the court just like
the Doctors’ reports from February 2 and 3, 2017 even though they had a duty to
do so. Instead, Ms. Kutza, Social Worker refers the matter to an outside agency

called the Children Justice Center (CJC) multidisciplinary team. Dr. Copeland,

Attomey & Counselor at Law
1405 Harrison Ave NE, Suite 204
Olympia, Washington 98302]
(360) 753-3066

 
Case 3:20-cv-05057 Document1 Filed 01/21/20 Page 17 of 29

who is a Pediatrician and part of the team, only met with R.L., never met with C.L.

 

2 DSHS argued that they had concerns for both children, but DSHS-CPS separated
the children again referring C.L. to outside services with an organization called
5 Innovative Services, and R.L. to the multidisciplinary team.
6 44, In the December 15, 2017 hearing the Commissioner ruled that the
State prevailed. This determination was made based upon false information in the
9 dependency petition and incomplete records. The Assistant Attorney General
10 (AAG) nor CPS were candid with the tribunal and failed to disclose the exculpatory
. medical examinations. See Exhibit 22.
13 45.On December 21, 2017 C.L. had dental surgery for gingivitis which may
14 be caused by malnutrition. Plaintiff has a right to be at C.L.’s medical appointments.
\ The Foster Mom (Murlin) gave the Dentist consent to perform the dental procedure.
. CPS failed to notify the Plaintiffs, Dick or Joanna Lang. Prior to February 2, 2017
18 C.L. never had any problems with his teeth, in fact sealants were put on without
1g anesthesia to protect his teeth from decay. Since C.L. was in Foster Care (Murlins)
. and under DSHS-CPS supervision C.L. had to have surgery. See, Exhibit 23.
22 46. Washington State Policy and DSHS-CPS mission are clear. They
23 mandate that DSHS-CPS shall encourage the maximum parent and child and
. sibling contact possible, including regular visitation and participation by the parents
26 in the care of their children in placement, by acting to protect children and
i. promote healthier families. DSHS-CPS and the AAG violated that mandate by
29 not allowing R.L. and C.L to return home, breaking up the Lang family and
30

 

 

separating the children from each other and their parents.

COMPLAINT - 17 Kevin L, Johnson, P.S
Attorney & Counselor at Law

1405 Harrison Ave NE, Suite 204

Olympia, Washington 98502

(360) 753-3064

 
Case 3:20-cv-05057 Document1 Filed 01/21/20 Page 18 of 29

A7. C.A.S.A breached its GAL duty toward R.L. and CL. When Kathy

 

 

2 Shirilla read a letter in open Court from Dr. Copeland who opinioned that Plaintiff

should have no visitation. This opinion was rendered despite the fact that Dr.

5 Copeland never saw or treated C.L. and did not appear at the hearing.

6 48. Additionally, Kathy Shirilla made false statements of fact when she

testified that C.L. changed immensely over the time frame from being with the

9 foster parents and about C.L. orthodontics. Her testimony that C.L.’s night terrors
10 (that were never an issue at Plaintiffs home), had stopped. The medical reports
. said nothing about the issues that Ms. Shirilla under oath, relayed to the Court. It
13 appears that Ms. Shirilla is advocating DSHS-CPS’s position rather than

14 independently reporting in the best interest of C.L. Based on her breach of her

's fiduciary duty and the untrue allegations she offered to the court, Commissioner
. Carin Schienberg suspended half of Plaintiffs visits. Furthermore, C.L.’s

18 “Therapeutic” visits for the family was never scheduled.

19 49. During the hearing, R.L. asked for more visits with Parents and to
. see his brother, C.L., but “the Defendant, Aaron Merino and C.A.S.A. Kathy Shirilla
22 failed to set them up”.
23 50. Ms. Shirilla, failed to inform the court that C.L. was malnourished
. when he was in the Murlin’s Foster Home. In the pictures, C.L. bones protruding
6 from his chest, ribs, and back, along with numerous other injuries. DSHS-CPS's
27 treatment of C.L. constitutes “abuse and neglect” in violation of RCW 26.44.020(1),
. RCW 26.44.020(14), WAC 388-15-009, by placing C.L. with these foster parents.
30 See, Exhibit 24.

 

 

COMPLAINT - 18 Kevin L, Johnson, P.S

Attorney & Counselor at Law
1405 Harrison Ave NE, Suite 204
Olympia, Washington 98 502]
(360) 753-3066

 
Case 3:20-cv-05057 Document1 Filed 01/21/20 Page 19 of 29

51. DSHS-CPS and C.A.S.A_ negligently and unreasonably created a

 

foreseeable risk of harm to C.L. as reported by an Independent Investigator
observing Ms. Murlin recklessly driving while C.L. in the car. DSHS-CPS and the
5 AAG had a duty to investigate a December 3, 2017 report from Laura Anderson,
6 an independent Private Investigator hired by Joanna Lang, regarding C.L. but
failed in their duty to act upon an independent investigation that involved the Foster
9 Parents Murlins. See, Exhibit 24. The Cowlitz County Shariff's Department failed
10 to investigate this independent report. See, Exhibit 25
. 52. In February 2018 R.L. and C.L. would have been kept out of their
B home for 12 months. A permanency plaining hearing shall take place not later
14 than 12 months. No such hearing was convened in violation of RCW 13.34.145.
's 53. On March 16, 2017 Foster Parents (Murlins) consulted Dr. Miller to
. have C.L. restrained at night. Plaintiff never used restraints on C.L. and was not
18 notified by CPS of restrains. DSHS-CPS or the Foster Mom (Murlins) never
19 produced evidence that C.L. harms himself or C.L. seriously damaged any
. property. Dr. Miller approved restraints by stating “may need to be restrained at
22 night”. Use of restraints is a violation of WAC 388-148-1620. See, Exhibit 25.
23 54.On June 6, 2017 a wheelchair was prescribed, ordered for C.L., paid for
. by DSHS and delivered to the Murlins address. Nowhere do any of C.L. records i.e.
26 school records ISNW or other records describe him as “having” any type of
27 wheelchair. See, Exhibit 31.
, 55. On June 9, 2017 at a supervised visit, R.L. commented that “he
30 could stay there ail day” meaning at the visitation center, because he wanted to be

 

 

COMPLAINT - 19 Kevin L. Johnson, P.S
Attomey & Counselor at La

1405 Harrison Ave NE, Suite 204

Olympia, Washington 98502

(360) 753-3064

 
—_

Case 3:20-cv-05057 Document1 Filed 01/21/20 Page 20 of 29

with his parents. The Supervisor heard this comment but omitted it from her report

 

2 in violation of DSHS-CPS policy.
56. During a supervised visit at CPS on September 15, 2017, R.L.
5 indicated that “he wants to come home”. R.L. expressed this feeling on numerous
6 occasions to different people at Family Solutions and Innovation Services. DSHS-
CPS did not return him home and did not record it in the notes in violation of
9 DSHS-CPS policy.
10 57. R.L. received threats while in foster care. In November 2017, Mr.
. Vallembois asked R.L. to come outside of a restaurant. When R.L. was outside,
13 steve Vallembois said to R.L. ‘if you were my kid | would “slap the s--i” out of you!”
14 58. DSHS-CPS and the AAG had police report(s) of a child abuse
~ allegation of Foster Parents, (Murlins) and reported that the Foster Parents house
. caught on fire when they left the children in the home without adult supervision.
18 According to reports, it appears a 9-year-old started the house fire when C.L. was
19 in the Foster home, yet DSHS-CPS failed in their duty to act upon the situation.
' Instead, Shirilla reported to the court on December 15, 2017 that “there are two
22 trailers” “everything is in order.” As a consequence, C.L.’s health deteriorated
23 while he languished for nearly 6 months living in a travel trailer outside the foster
. care home, that was not in compliance with WAC110-148-1470 which addresses
26 room sizes and living conditions. See, Exhibit 25.
a7 59, On April 1, 2018 Foster parents Mr. Vallembois and Mr. Howard
. had R.L. attend a Camp Star Light. R.L. thought it was a summer camp. R.L. had
30 to take a shot before attending the camp. Sometime later, R.L. found out that the

 

 

COMPLAINT - 20 Kevin L. Johnson, P.S

Attorney & Counselor at Law
1405 Harrison Ave NE, Suite 204
Olympia, Washington 98502
{360} 753-3066

 
es

Case 3:20-cv-05057 Document1 Filed 01/21/20 Page 21 of 29

camp was for children living with people with HIV or AlDs. R.L. did not have HIV on

 

2 AIDs, neither do Plaintiffs. R.L. was distraught and upset when he learned this.
This was reported to DSHS-CPS and C.A.S.A. but they failed to act to protect R.L.
5 See, Exhibit 26.
6 60. On May 22, 2018 the Superior Court handed down an Order
Denying the Dependency Petition. See, Exhibit 27.
9 61. After enduring the events from Js 16 through 52 above, Dick Lang
10 had only one year with his children. He lost 425 days with his children. When C.L.
; returned Mr. Lang was hurt because damage the Defendants did to his sons. C.L.
13 and R.L. were home for a year and to this day C.L. still struggles. On June 30
14 2019 Dick Lang died of a stress related conditions proximately caused by DSHS-
8 CPS, AAG, Foster Homes, C.A.S.A, the Police and all other Defendants’ conduct.
. Now, Dick Lang does not have to watch C.L. struggle anymore.
18 VI. CAUSES OF ACTION
19 COUNT 1: DEPRIVATION OF PLAINTIFFS CIVIL RIGHTS UNDER §1983
. 62. Plaintiffs alleges that Defendants DSHS-CPS acting under the
22 “color of state law’ deprived Plaintiff civil rights under the 4° amendment right
23 guaranteed by the Constitution of the United States, Article | § 7 of the
. Washington Constitution, when the Defendants, State Actors, Vancouver PD,
26 entered and searched the Plaintiff's home without a warrant, seized R.L. and C.L.
27 under the dependency order and took property belonging to the Plaintiff.
, 63. As a direct and proximate cause of the Defendants, deprivation of
30 Plaintiffs’ civil rights, Plaintiffs suffered damages, the likes of which are continuing.

COMPLAINT - 21 Kevin L. Johnson, P.S

 

 

 

Attomey & Counselor at Law
1405 Harrison Ave NE, Suite 204
Olympia, Washington 98502
(360) 753-3064

 
COUNT 2: DEPRIVATION OF PLAINTIFF'S PROCEDURAL DUE PROCESS RIGHTS

Case 3:20-cv-05057 Document1 Filed 01/21/20 Page 22 of 29

 

2 64. Fathers and Mothers should not be deprived of parental rights.
Plaintiffs allege that DSHS-CPS breached that duty to investigate the reliability of
5 the referrals on January 31, 2017 before it determined that the allegations were
6 founded on April 3, 2017. See Exhibits 5 & 6.
65, After the founded finding DSHS-CPS entered the Plaintiffs name
9 into the Central Register Case Management Information System (CAMIS) this
10 system identifies individuals accused of child abuse in the child care field, which
. deprived Plaintiffs of their civil rights in violation of Plaintiffs’ 4!" amendment right to
13 due process because Plaintiff's liberty interest was imperiled by this procedure.
14 66. DSHS-CPS knew or should have known that the anonymous
° referrals were from a person who was declared incompetent to testify in any
: proceeding on December 28, 2017. See, Exhibit 6.
18 67. As a direct and proximate cause of the Defendants’ deprivation
19 Plaintiffs substantive and procedural rights. Plaintiffs suffered damages, the likes of
. which are continuing.
22 COUNT 3: VIOLATION OF RCW 26.44.020 (1)
23 68. Defendant DSHS-CPS has a duty to protect R.L. from child abuse.
. DSHS placed R.L. in a Foster Home with Defendant, Steve Vallembois. On
26 February 5, 2017, while in Foster Care, Mr. Howard, examined R. L.'s body before
27 getting into the shower for marks and bruises, when R.L. had a “specific child
, abuse examination” from Dr. Vuong, who opinioned that there was “no abuse”.
30

COMPLAINT - 22 Kevin L. Johnson, P.8

 

 

 

Attorney & Counselor at Law
1405 Harrison Ave NE, Suite 204
Olympia, Washington 98502
(360) 753-3066

 
Case 3:20-cv-05057 Document1 Filed 01/21/20 Page 23 of 29

 

1 69. One evening, in November 2017 Mr. Vailembois asked R.L. to
2 come outside of a restaurant. When R.L. was outside, Steve Vallembois said to
3
4 R.L.: ‘if you were my kid | would “slap the s--t” out of you!’
5 70. As a direct and proximate cause of the Defendants’ violation of
6 RCW 26.44.020(1), Plaintiffs suffered damages, the likes of which are continuing
7
3 for an undetermined amount of time:
9 a. Mental pain and suffering;
10 b. emotional distress; and
11
c. loss of enjoyment of life.
12
13 71. In Washington the right to family association includes the right of
14 parents to make important medical decisions for their children and have those
15
decisions made by their parents rather than the state. Plaintiffs alleges that the
16
7 Defendant made important medical decisions for R.L. without the Plaintiffs’ consent
18 or notification. DSHS-CPS and the Foster parent led R.L. to believe that he was
9 going to a camp for foster kids. Before they attended the camp, the foster parent
20
a1 took R.L. to Dr. Eisenfeld who gave R.L. a shot in the arm. Later, R.L. discovered
22 that the camp was for children with family members living with AIDS or HIV.
23 Neither R.L., nor the Lang family are currently living with AIDS or HIV. See, Exhibit
24,
27.
25
2% 72. R.L. was also continually threatened while in Foster Care. On one
27 occasion he was beat up by another foster kid. The Foster Parents never reported
28 sons
this incident CPS.
29
30

 

 

COMPLAINT - 23 Kevin L. Johnson, P.§
Attorney & Counselor at Law

1405 Harrison Ave NE, Suite 204

Olympia, Washington $8503

(360) 733-3064

 
Case 3:20-cv-05057 Document1 Filed 01/21/20 Page 24 of 29

 

 

 

1 73. As a proximate cause of these events, R.L. was distraught about
the camp incident and suffered mental and emotional damages when he was
assaulted while in the Foster Home, the likes which are continuing.
5
6 COUNT 4: VIOLATION OF RPC 3.3(c)(f) AND 8.4(d)
74, Plaintiffs allege that Defendant Dan Hsieh (AAG) is a State Actor.
9 The AAG proceeded with an ex-parte motion supported by a false declaration and
10 negligent investigation seeking an order to remove R.L. and later C.L. from
: Plaintiff's home. It was signed on February 3rd, 2017, when both DSHS-CPS and
13 the AAG knew about the exculpatory evidence from Dr. Charles E. Fuchs and Dr.
14 Vuong opining that there were no concerns nor any reasonable cause to believe
is that R.L. and C.L. were in imminent danger. The AAG failed to present this
. exculpatory evidence to the Court.
18 75. Defendants’ breached its duty to the Plaintiffs and a direct and
19 proximate cause of the AAG’s failure/omission, Defendants violated the above
/ RPC 3.3(c)(f), 8.4(d). Plaintiffs suffered damages the likes of which are
22 continuing.
23 COUNT 5: HARMFUL PLACEMENT
. 76. Plaintiffs alleges that Defendants, Foster Parents, Eimiko Murlin
26 and Jeff lan Murlin had a duty to protect C.L. Defendants were negligent when
27 taking care of C.L., C.L. and other children were left unsupervised when a 9-year-
, old started a fire that burned the home. C.L. had to stay in motor homes
30 unauthorized by WAC 110-148-1470.

 

 

COMPLAINT - 24 Kevin L. Jolinson, P.S

Attomey & Counselor at Lav
1405 Harrison Ave NE, Suite 204
Olympia, Washington 98507
(360) 753-3064

 
Case 3:20-cv-05057 Document1 Filed 01/21/20 Page 25 of 29

 

1 77. C.L. was malnourished as you could observe his bones protruding
2 from his chest, ribs, and back, along with numerous other injuries. The State
Foster Care system treatment of C.L. constitutes “abuse and neglect” in violation of
5 RCW 26.44.020(1), RCW 26.44.020(14), WAC 388-15-009 and state policy by
6 separating R.L. and C.L. from their parents, then placing both in separate foster
parents knowing about the Drs opinions on February 2&3 2017. DSHS-CPS
9 and C.A.S.A negligently and unreasonably created a foreseeable risk of harm to
10 C.L. when Ms. Murlin was observed driving recklessly with C.L. in the automobile.
0 See, Exhibit 23.
12
13 78. As a direct and proximate cause of the Defendants violation of the
14 above statutes and regulation, Plaintiff suffered damages, the likes of which are
1S continuing.
16
7 COUNT 6: DEFAMATION
18 79. DSHS-CPS reported that Plaintiff, Joanna Lang had mental
19 problems and possible neglect in caring for R.L. and C.L. See, Exhibit 10. All such
. statements made by the Defendant DSHS-CPS about Plaintiff Joanna Lang were
22 false and were communicated to third parties, placing Plaintiff in a false light in the
23 community which damaged her reputation. This loss of reputation was coupled
. with DSHS-CPS relying in incompetent evidence to accuse Joanna Lang with child
26 abuse.
27 80. Furthermore, Defendant DSHS-CPS (Ms. Gonzalez) falsely
, reported Plaintiff JoAnna Lang to Adult Protective Services (APS) for allegedly
30

COMPLAINT - 25 Kevin L, Johnson, P.5

 

 

 

Attomey & Counselor at Law
1405 Harrison Ave NE, Suite 204
Olympia, Washington 98502
(360) 753-3064

 
Case 3:20-cv-05057 Document1 Filed 01/21/20 Page 26 of 29

abusing Plaintiff Dick Lang, her husband. APS closed the file deciding that there

 

 

was no abuse because Mr. Lang did not meet legal criteria as a vulnerable adult.
81, DSHS referred Joanna Lang to the prosecutor's office for

5 prosecution. On June 11, 2018, the Prosecutor's Office found that there was

6 insufficient evidence to pursue successful prosecution of child abuse against the

Plaintiffs.

9 82. As a direct and proximate cause of the Defendants, DSHS-CPS
10 communicating false information in reckless disregard of the truth to third parties
, and referring Jonna Lang for prosecution based on false information placed
13 Plaintiff in a false light in the community. This conduct by the defendants violated
14 the certification they made to the court in the dependency petition which amounted
° to perjury.

16
V7 83. As a direct and proximate cause Plaintiff suffered damages, the
18 likes of which are continuing.

19 COUNT 7: WRONGFUL DEATH UNDER RCW 4.20.010
' 84. Plaintiff alleges that the relationship between R.L. and C.L. and
22 Dick Lang is of paramount importance and any intervention into the life of the child
43 is also an intervention into the life of the parent.

, 85, Plaintiffs allege that the wrongful acts by Defendants DSHS-CPS,
26 AAG, C.A.S.A. breaking up and separating C.L. and R.L. for 425 days caused

27 overwhelming stress on the Plaintiff, Dick Lang.

: 86. As a direct and proximate cause of the wrongful acts by

30 Defendants, Dick Lang died on June 30, 2019.

 

 

COMPLAINT - 26 Kevin L. Johnson, P.S

Attomey & Counselor at Law
1405 Harrison Ave NE, Suite 204
Olympia, Washington 98502]
(360) 753-3064

 
Case 3:20-cv-05057 Document1 Filed 01/21/20 Page 27 of 29

 

1 87. Plaintiff Joanna Lang, the minor children R.L. and C.L., suffered
2 damages from losing their dad, the likes of which are continuing.
88. Plaintiff Joanne Lang, guardian for C.L. and R.L. and the executor
5 of Dick Lang’s estate, seeks to redress decedent's damages, including any pain
6 and suffering, loss of love and affection, between the time of the deprivation of this
civil rights by Defendants to the time of his death.
9 COUNT 8: NEGLIGENT INVESTIGATION
10 8&9. It is fundamental that the custody, care, and nurturing of a child,
. first reside in the parents, whose primary function and freedom include preparation
13 of the obligations the state can neither supply nor hinder. It is alleged that
14 Defendant seized Plaintiff's children from their home and placed them in two
IS separate and abusive foster homes. Thus, breaking up the Lang family unit
. contrary to Statutes and DSHS-CPS policy.
18 90. As a direct and proximate cause of placing R.L. and C. L. in two
19 separate and abusive foster homes, breaking up their family, amounted to a
' harmful placement decision by DSHS-CPS. The children and parents suffered
99 severe emotional damages, the likes of which are continuing.
23 COUNT 9: DISCRIMINATION
. 91. Plaintiffs Dick and JoAnna are Jewish. R.L. and C.L. are minority
2% children with special needs. Plaintiffs allege that the Defendant made their
27 adverse Foster Home placement decision based on a racial and religious animus
. that was a substantial factor to the removal of R.L. and C.L. from the non-abusive
30 home and placing them in an abusive home.

COMPLAINT - 27 Kevin L. Johnson, P.S

 

 

 

 

Attorney & Counselor at Law
1405 Harrison Ave NE, Suite 204
Olympia, Washington 985021
(360) 753-3066

 
Case 3:20-cv-05057 Document1 Filed 01/21/20 Page 28 of 29

 

 

 

 

 

 

1 92. As a direct and proximate cause of Defendant’s discrimination,

2 Plaintiffs suffered physical and emotional damages, the likes of which are

3

4 continuing.

5

6 COUNT 10 OUTRAGE

7

3 82. Plaintiff alleges that all defendants conduct was extreme, outrageous and

9 in violation of many state statutes DSHS-CPS policy, Washington State Constitution,
10 and the Rules of Professional Conduct. Their treatment of the Plaintiffs was utterly
11

intolerable in a civilized society.
12
13 83. As a proximate cause, Plaintiffs suffered severe damages the likes that
14 are still continuing.
'° COUNT 14 CONSPIRACY
16
7 84. Plaintiff alleges that ail defendants conspired to violate Plaintiff's civil
18 rights, violate State Policy and Statutes, DSHS-CPS policy, Washington State
19 Constitution, the Rules of Professional Conduct as well as municipai ordinances and
20
customs
21
22 85. Asa proximate cause, Plaintiff's suffered damages the likes that are
23 continuing.
24
COUNT 712. VIOLATION OF THE RACKETEER

25 INFULANCED AND CORRUPT
26 ORGANIZATION ACT (RICO)
27
28 86. Plaintiffs allege that State of Washington, DSHS-CPS, et.al individually
29 named Defendants violated (RICO). Defendants are individuals that manage care for
30

 

 

dependents under Chapter 13 RCW. The Defendants conspired to kidnap and

COMPLAINT - 28 Kevin L. Johnson, P.S
Attoimey & Counselor at Law

1405 Harrison Ave NE, Suite 204

Olympia, Washington 98502

(360) 753-3064

 
Case 3:20-cv-05057 Document1 Filed 01/21/20 Page 29 of 29

detain R.L. and C.L. for 425 days by placing them out of their home into separate

 

2 foster care homes. See, fs 15 to 85 above.
3
4
5 87. Asa direct and proximate cause of the Defendant's conduct, Plaintiff
6 suffered severe and irreversible damages the likes of which is continuing.
VIL DEMAND
9 WHEREFORE, the Plaintiff prays for Judgment against all Defendants, as
10 || follows:
7 1. For any and all relief authorized under the federal statute, state statute,
13 || and municipal ordinance.
14 2. For general damages in an amount to be determined at the time of trial;
1° 3. For special damages in an amount to be determined at the time of trial;
4, For Plaintiff's costs and Attorney’s fees;
18 5. For punitive damages for the Defendants outrageous and spiteful conduct
19 and retaliation against the Plaintiffs;
. 6. Under RICO award up to three times the amount that the Plaintiffs lost:
22 t. For leave of Court to amend this Complaint as discovery proceeds;
23 8. For injunctive relief enjoining this behavior by all Defendants;
. 9. For a protective order against the State of Washington;
26 10. Pre-judgment interest; and
a7 11. | For such other relief as the Court deems just and equitable.
*8 DATED this Al day of January 2020 f
29 ( <
30 A \ NI

 

 

 

Attorney for Plaintiffs

COMPLAINT - 29 Kevin L. Johnson, P.S
Attorney & Counselor at Law

1405 Harrison Ave NE, Suite 204

Olympia, Washington 98502

(360) 753-3064

‘Momby JOHHSON, WSBA #24784

 
